

116 SRES 112 IS: Expressing the sense of the Senate that the United States condemns all forms of violence against children globally and recognizes the harmful impacts of violence against children. 
U.S. Senate
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 112IN THE SENATE OF THE UNITED STATESMarch 14, 2019Mr. Boozman (for himself, Mr. Cardin, Mrs. Capito, Mr. Merkley, Mr. Inhofe, Mr. Coons, Ms. Collins, Mr. Durbin, Mr. Sullivan, and Mrs. Shaheen) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the sense of the Senate that the United States condemns all forms of violence against
			 children globally and recognizes the harmful impacts of violence against
			 children. 
	
 Whereas violence against children can take many forms, including sexual violence, physical violence, emotional violence, abuse, neglect, and exploitation;
 Whereas, each year, more than 1,000,000,000 children worldwide are exposed to violence; Whereas, each year, the global economic impact of physical, psychological, and sexual violence against children is estimated to be as high as $7,000,000,000,000, which is 8 percent of global gross domestic product (referred to in this preamble as global GDP);
 Whereas, around the world, an estimated 1 in 3 adolescent girls between 15 and 19 years of age, or 84,000,000 girls, have been victims of emotional, physical, or sexual violence, which is often perpetrated by individuals the girls know;
 Whereas 1 in 5 girls in the developing world is said to be married before reaching 18 years of age and, of those girls, an estimated 1 in 9 is said to be married before reaching 15 years of age;
 Whereas, according to the United Nations Children's Fund (commonly known as UNICEF), if current child marriage rates continue, 120,000,000 girls, an average of 12,000,000 girls a year, will be married before their 18th birthday over the next decade;
 Whereas 246,000,000 boys and girls experience school-related gender-based violence each year;
 Whereas children with disabilities reportedly are 3 to 4 times more likely to experience physical or sexual violence;
 Whereas tens of millions of children living outside of family care, including those living on the streets, working away from home, and in residential care, are particularly vulnerable to violence and abuse;
 Whereas an estimated 152,000,000 children are involved in child labor and 4,300,000 children are subject to forced labor, including in situations of trafficking;
 Whereas nearly half of the 68,500,000 individuals who are currently displaced by conflict and war around the world are children and displacement exposes those children to increased risk of exploitation, violence, and abuse;
 Whereas, according to the United Nations, from 2016 to 2017, verified cases of child recruitment, including forcible recruitment, and participation in armed conflict—
 (1)quadrupled in the Central African Republic; (2)doubled in the Democratic Republic of the Congo; and
 (3)persisted at alarming levels in Somalia, South Sudan, the Syrian Arab Republic, and Yemen; Whereas more than 10,000 children were killed or maimed in 2017 in armed conflict;
 Whereas the risks of online abuse and exploitation of children is constantly growing, with the National Center for Missing and Exploited Children reviewing cases involving 25,000,000 child sexual abuse images in 2015, up from 450,000 in 2004;
 Whereas unaddressed exposure to violence disrupts the development of critical brain architecture and other organ structures, leaving children at lifelong risk of disease and reduced potential;
 Whereas studies show toxic stress relating to exposure to violent or dangerous environments becomes damaging to learning, behavior, and health across a lifespan;
 Whereas violence against children can lead to negative health consequences, including injury, noncommunicable and communicable diseases, and poor maternal and child health outcomes;
 Whereas all forms of violence in childhood have a significant negative impact on educational outcomes, including school attendance and drop-out rates, and can further limit access to the physical, mental health, psychosocial and cognitive protections that safe educational settings provide;
 Whereas decades of behavioral and social science research have demonstrated that building adaptive capacities, known as resilience, through stable and committed relationships with a supportive caregiver or other adult can lessen the harmful developmental effects of violence in children and youth;
 Whereas, according to the Organisation for Economic Co-operation and Development, the United States invests 0.5 percent of official development assistance in programs that are designed to prevent and address violence against children and youth;
 Whereas the United States, in coordination with public-private partnerships and other organizations, has endorsed the technical package called INSPIRE: Seven Strategies for Ending Violence against Children (referred to in this preamble as INSPIRE) put forth by the World Health Organization, with substantial technical input from the United States Government, including from the Centers for Disease Control and United State Agency for International Development;
 Whereas INSPIRE contains 7 evidence-based strategies to end violence against children that include— (1)implementing and enforcing relevant laws;
 (2)addressing harmful gender and other social norms; (3)creating and sustaining safe communities;
 (4)supporting parents and caregivers; (5)improving household economic security to reduce violence in the home;
 (6)improving access to health services, social welfare, and criminal justice support; and (7)ensuring safe school environments that provide gender-equitable education and social-emotional learning and life skills trainings; and
 Whereas the United States Agency for International Development, the Department of State, the Department of Labor, the Department of Homeland Security, and the Department of Health and Human Services each play a critical role in preventing and responding to violence against children and youth: Now, therefore, be it
	
 That it is the sense of the Senate that the United States— (1)condemns all forms of violence against children and youth globally, including physical, mental, and sexual violence, neglect, abuse, maltreatment, and exploitation;
 (2)recognizes— (A)the harmful impact that violence against children and youth has on the healthy development of children; and
 (B)the harmful economic impact of violence against children and youth; and (3)should—
 (A)develop and implement a comprehensive and coordinated strategy built on evidence-based practices, including the technical package called INSPIRE: Seven Strategies for Ending Violence against Children put forth by the World Health Organization; and
 (B)adopt common metrics and indicators to monitor progress across Federal agencies to prevent, address, and end violence against children and youth globally.